Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “one [or more] spacers” as recited in claims 1 and 20  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  There is no embodiment depicted in the drawings showing only one spacer. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Objections
Claims 2 and 5-7 are objected to because of the following informalities:  
In claim 2, “the bowing” lacks sufficient antecedent basis.  Suggest rephrasing to read “the bowed shape” or similar.
In claims 5-7, “the lumen width ratio” lacks antecedent basis as it not been defined in the claims.  Suggest rewording to “a lumen width ratio” or “the flow channel has a lumen width ratio” or similar. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claims 1 and 20, the limitation “one or more spacers” was not described in the specification in a manner that reasonably conveys Applicant had possession of an embodiment of the flow channel having only one spacer.   The disclosure does not depict or describe how a single spacer could be configured with respect to the upper and lower walls to achieve the under-occluded state of the lumen.   All of the embodiments depicted and described have spacers at lateral edges of the upper and lower wall.   The specification only describes a flow channel have two spacers.   There is no support for a single spacer configuration forming the lumen of the flow channel. 

Claims 5-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for lumen width ratios (LWR) in a range between 1.5 to 3.08, according to claimed values and examples depicted in the specification at para. 0060, does not reasonably provide enablement for ranges substantially larger than the recited values.  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. This is an issue because the claims are recited is the term “(LWR) is larger than” the claimed values which presents an unbounded range on the upper end.  This can be corrected by amending the claims to recite an upper value of the range that is supported by the specification.

Claims 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for materials forming the walls having an elastic modulus in a range between 24 to 3800 Mpa, according to claimed values and examples depicted in the specification at para.’s 0061-0062, does not reasonably provide enablement for ranges substantially larger than the recited values.  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. This is an issue because the claims are recited as “having an elastic modulus higher than ...” the claimed values which presents an unbounded range on the upper end.  This can be corrected by amending the claims to recite an upper value of the range that is supported by the specification.


Claim 13 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 13 and 19, the limitation “a flow path which curves about an axis parallel to any axis along which the width of the flow channel in the flow path is directed” is vague and indefinite for not clearly and distinctly defining how the subject axes are oriented with respect to the width of the flow channel and flow path direction   Further, the width of the flow channel is not defined with an axis so that the term “along which the width of the flow channel in the flow path is directed” is ambiguous.   The width may be considered to be directed in many directions depending upon ones perspective. The Examiner simply cannot determine how this limitation, as currently phrased, defines the flow path being curved in a clear and definite manner that would denote the intended scope of the claim.  Clarification is required.   
Examiner Note: Prior art not applied to subject claims due to the aforesaid issue precluding a reasonable interpretation of the claim scope.




Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Waldhauser (U. S. Patent No. 4275761). 
Regarding claim 16, Waldhauser discloses a flow channel suitable for use with a peristaltic pump (FIG.s 1-3, Abstract, note roller drive FIG.1, equivalent to a roller pump, or a peristaltic pump; note that the flow channel would be capable of use accordingly), the flow channel comprising:
an upper wall 9 having a bowed upward shape (depicted shape is considered bowed at rounded corners under broadest reasonable interpretation of the term); and 
a lower wall 8, 10 having a flat shape (refer to an Annotated copy of Waldhauser FIG. 2, as shown and indicated); 
wherein the upper wall, comprising a material having a first Young's modulus 9 (col. 4, lls. 13-15, “durable but inelastic synthetic resin material, 
Re. claim 18, Waldhauser discloses a flow path which curves about an axis perpendicular to a plane in which the flow channel substantially lies (FIG. 1, note flow path defined by elements 11 and 12 curving about perpendicular axis out of the page of the flow channel plane).


    PNG
    media_image1.png
    529
    577
    media_image1.png
    Greyscale

Annotated Waldhauser FIG. 2 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Waldhauser (U. S. Patent No. 4275761) in view of Applicants Admitted Prior Art (AAPA) shown in FIG. 3.
As to claim 17, Waldhauser is discussed above but is silent as to the upper wall having a recurved shape.   However, AAPA teaches a flow channel having an upper wall with a recurved shape 72A/B (FIG. 3, para. 0046).  With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to form the upper wall of Waldhauser with a recurved shape in order to allow a roller or other compression member to compress the flow channel vertically from above or below, and such that the lateral dimensions of the flow channel can increase under vertical compression while the vertical dimension of the flow channel can decrease, as taught by AAPA (para.’s 0035 & 0046).

Allowable Subject Matter
Claims 1-15 and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
With respect to the independent claims 1 and 20, the prior art of record either alone or in combination does not teach or fairly suggest the flow channel or method of fabricating the flow channel comprising forming the upper and lower walls with spacers arranged at lateral edges between the upper and lower walls wherein the spacers limit 
  The Examiner adopts a claim construction requiring the spacers to be located at lateral edges between the upper and lower walls so that the spacers form lateral extent or sides of the flow channel.  This is evidently shown in Applicant’s FIG.’s 5a–6c and 10a-b as being the only contemplated location for the spacers of the instant  invention. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tamari (U. S. Patent No. 5215450) discloses a peristaltic pumping system comprising tube 71 with protrusions 71c, 71d (FIG.’s 7a-c, col. 17, lls. 1-30) that form occluded flow channels.  However, Tamari fails to teach spacers located between the upper wall and the lower wall disposed between lateral edges of the upper and lower walls as required in the instant invention. It is the Examiner’s opinion that modifying the location of the protrusions of Tamari would not have been forseeable without benefit of the disclosure of the instant application. 
Mauch (U. S. Patent No. 3508587) discloses a tubular member useable in a peristaltic pump having bowed walls and portions 11  (FIG. 1a) there-between but fails to teach spacers configured to maintain the tube in an under-occluded condition.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780.  The examiner can normally be reached on Monday - Friday 7:00 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/KENNETH J HANSEN/           Primary Examiner, Art Unit 3746